Title: To George Washington from William Stephens Smith, 19 March 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Dobbs’s ferry March 19th 1783
                        
                        Inclosed I have the honor of forwarding to your Excellency a Letter from Sir Guy Carleton, received late this
                            Evening by flag of Truce, with the others which accompany it also the London Papers rece’d from a Corespondent of the 8th,
                            & 9th of Novr the 2d & 7th of Decr 82 and the New York Paper of this date.I have the honor to be Your
                            Excellency’s most Obedt Humble Servt
                        
                            W.S. Smith Lt Colo:
                        
                    